Citation Nr: 1815130	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-33 213	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to rating in excess of 20 percent prior to May 25, 2017, and in excess of 30 percent thereafter, for right and left foot scars with residuals from surgeries.

2. Entitlement to a rating in excess of 20 percent prior to March 9, 2017, and in excess of 30 percent starting November 1, 2017, for right foot post-operative hammertoes.

3. Entitlement to a rating in excess of 20 percent prior to January 26, 2017, and in excess of 30 percent starting April 1, 2017, for residuals from left foot surgery with arthritic changes.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to September 2000.  She received the Army Service Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The issue of residuals from left foot surgery with arthritic changes is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is needed.


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's right and left foot scars with residuals from surgeries has been characterized by at least five unstable or painful scars.

2. For the period prior to March 9, 2017, the Veteran's right foot post-operative hammertoes were characterized by moderately severe impairment.

3. For the period starting November 1, 2017, the Veteran's right foot post-operative hammertoes have been characterized by severe impairment.





CONCLUSIONS OF LAW

1. For the period prior to May 25, 2017, the criteria for a rating of 30 percent, and no higher, for right and left foot scars with residuals from surgeries have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.27, 4.118, Diagnostic Codes 7804-7805 (2017).

2. For the period starting May 25, 2017, the criteria for a rating in excess of 30 percent for right and left foot scars with residuals from surgeries have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.27, 4.118, Diagnostic Codes 7804-7805 (2017).

3. For the period prior to March 9, 2017, the criteria for a rating in excess of 20 percent for right foot post-operative hammertoes have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.27, 4.71a, Diagnostic Codes 5282-5284 (2017).

4. For the period starting November 1, 2017, the criteria for a rating in excess of 30 percent for right foot post-operative hammertoes have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.27, 4.71a, Diagnostic Codes 5282-5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings Generally

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  
 
Pyramiding under different diagnostic codes is to be avoided. 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27.  
 
The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings for the disabilities on appeal have already been assigned; accordingly, the Board will discuss the propriety of the ratings assigned at each stage.

Right and Left Foot Scars with Residuals from Surgeries

The Veteran's right and left foot scars with residuals from surgeries have been rated under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805.  DC 7805 calls for evaluation of scars under Diagnostic Codes 7800, 7801, 7802, or 7804.  The scars on the Veteran's feet are linear and most appropriately rated based on the criteria found at DC 7804.  Under DC 7804, a 20 percent rating is assigned for three or four scars that are unstable or painful, and a 30 percent rating is assigned for five or more scars that are unstable or painful.  If one or more scars are both unstable and painful, an additional 10 percent should be added to the rating. See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).

The Veteran contends that she is entitled to an increased rating for her right and left foot scars.  For the period prior to May 25, 2017, the Board finds that the evidence demonstrates that five or more of the Veteran's scars were painful.  The Veteran underwent VA examinations in July 2009, December 2009, May 2013 and May 2016.  At each examination, the scars on her second, third, fourth and fifth toes on both feet were noted as being linear.  The Veteran reported pain, skin breakdown, numbness and aches in the scar on the first toe of the left foot at the July 2009 VA examination.  During the May 2016 VA examination, the Veteran's right fifth and left first and fifth toes were all observed as being painful; however, none of the examiners observed skin breakdown on the scars. 

In the Veteran's VA treatment records, she consistently complained of the painful scar on the first toe of the left foot, as well as painful scars along her hammertoes. See October 2009 VA Treatment Records, pp. 1-2, February 2010 VA Treatment Records, pp. 8; 10; July 2012 CAPRI, p. 6; June 2014 CAPRI, p. 140.  There is no indication that the scars frequently lost their skin coverings and the hammertoe scars were described as "healed" in an August 2009 treatment note. See November 2009 VA Treatment Records, p. 8.  

Affording the Veteran the benefit of the doubt, the Board finds that the Veteran's disability picture more closely approximates the picture contemplated at the 30 percent rating for the period prior to May 25, 2017.  In order to receive a higher evaluation, the evidence must demonstrate that the Veteran's scars were unstable.  While the Veteran reported that she had skin breakdown during the July 2009 VA examination, there is no objective medical evidence that demonstrates instability of any of her scars during this period.  Accordingly, the Board concludes that a rating of 30 percent, and no higher, for right and left foot scars with residuals from surgeries for the period prior to May 25, 2017 is warranted.

For the period starting May 25, 2017, the Board finds that the evidence preponderates against a finding of entitlement to a rating in excess of 30 percent for right and left foot scars with residuals from surgeries.  The Veteran's treatment records demonstrate that her scars continue to be painful and tender, but there is no indication that any of the scars frequently lose their skin covering. See April 2017 CAPRI, p. 140; June 2017 VA Examination, p. 2; November 2017 Private Treatment Records, p. 5.  As noted above, in order to receive a higher evaluation, the evidence must demonstrate that the Veteran's scars are unstable.  Since the evidence fails to show instability of the scars, a rating in excess of 30 percent for right and left foot scars with residuals from surgeries for the period starting May 25, 2017 is not warranted.

Right Foot Post-Operative Hammertoes

The Veteran's right foot post-operative hammertoes have been rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5282-5284 which means that the Veteran's hammertoe disability has been rated in accordance with the criteria found at DC 5284.  Under DC 5284, a 20 percent rating is assigned for foot injuries that are moderately severe; a 30 percent rating is assigned for severe foot injuries; and, a 40 percent rating is assigned for actual loss of use of the foot.

The Veteran contends that she is entitled to an increased rating for her right foot post-operative hammertoes for the period prior to March 9, 2017, and starting November 1, 2017.  For the first period on appeal, the Board finds that the evidence demonstrates that the Veteran's right foot disability was moderately severe.  

The Veteran underwent VA examinations in December 2009, May 2013 and May 2016.  During the December 2009 examination, there was active motion in the Veteran's right metatarsophalangeal joint of the right first toe and painful motion in the right foot.  However, there were no hammertoes, edema, disturbed circulation, weakness, atrophy of musculature, tenderness, heat, redness, or instability found on examination.  At the May 2013 and May 2016 examinations, the Veteran had hammertoes on the right second, third, fourth and fifth toes.  The Veteran did not report the use of any assistive devices at either examination.  However, the May 2016 examiner noted that she had pain on weight-bearing, disturbance of locomotion, and interference with standing.  

The Veteran's VA treatment records for this period demonstrate that she reported pain in her right foot. See November 2009 VA Treatment Records, p. 7; February 2010 VA Treatment Records, p. 2.  However, there are few specific complaints about her right toes.  In January 2017, she presented to a private physician with pain in her right great toe that was throbbing and aching and such pain increased with ambulation and weight-bearing. See February 2017 Private Treatment Records, p. 7.  The Veteran's right foot was positive for contracture of the proximal interphalangeal joints of the second, third, fourth and fifth toes as well as adductovarus of the fifth toe.  

For the period prior to March 9, 2017, the Board finds that the weight of the evidence preponderates against a finding of entitlement to a rating in excess of 20 percent for right foot post-operative hammertoes.  In order to receive a higher evaluation, the Veteran's right foot disability would need to demonstrate severe impairment, including significant interference with use and motion of the right foot.  However, the evidence fails to demonstrate that the Veteran experienced such interference as a result of her hammertoes condition, or that she experienced other severe impairment.  Rather, the Veteran's disability was characterized by pain on weight-bearing, disturbance of locomotion, and interference with standing which is contemplated by the current assigned 20 percent rating for moderately severe impairment.  Accordingly, a rating in excess of 20 percent for right foot post-operative hammertoes for the period prior to March 9, 2017 is not warranted.

For the period starting November 1, 2017, the Board finds that there is insufficient evidence to warrant a rating in excess of 30 percent for right foot post-operative hammertoes.  The Veteran's post-operative treatment records demonstrate that her right foot toes showed signs of improvement with resolving edema, tenderness, and good correction. See November 2017 Private Treatment Records, pp. 3-5.  In order to receive a higher evaluation, the evidence must demonstrate actual loss of use of the foot.  Since the evidence fails to show actual loss of use of the foot, a rating in excess of 30 percent for right foot post-operative hammertoes for the period starting November 1, 2017 is not warranted.

In the February 2018 appellate brief, the Veteran's representative asserted that the Veteran should be awarded special monthly compensation based on loss of use of her feet. See 38 U.S.C. § 1114(k) (2012); 38 C.F.R. § 3.350(a) (2017).  However, the evidence fails to demonstrate the Veteran's feet have not retained any effective functioning.  To the contrary, the Veteran's private physician indicated in November 2017 that the Veteran was "limited to walking short distances but encouraged to increase activity as tolerated." November 2017 Private Treatment Records, p. 6.  Thus, the Veteran retains significant functioning in her feet and entitlement to special monthly compensation based on loss of use has not been demonstrated.


ORDER

An increased rating of 30 percent, and no higher, for right and left foot scars with residuals from surgeries for the period prior to May 25, 2017 is granted.

A rating in excess of 30 percent for right and left foot scars with residuals from surgeries for the period starting May 25, 2017 is denied.

A rating in excess of 20 percent for right foot post-operative hammertoes for the period prior to March 9, 2017 is denied.

A rating in excess of 30 percent for right foot post-operative hammertoes for the period starting November 1, 2017 is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Regarding the Veteran's residuals from left foot surgery with arthritic changes, the Veteran reported that she was undergoing another surgery in November 2017 on her left foot. See November 2017 Statement in Support of Claim; November 2017 Private Treatment Record, p. 6.  Treatment records associated with this surgery and the Veteran's recovery are not associated with the claims file.  On remand, these treatment records should be obtained and associated with the claims file.

Ongoing relevant VA medical records should also be obtained. See 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant updated treatment records from the Dallas VA Medical Center and associate them with the claims file.

2. Provide the Veteran with the appropriate notification and release forms needed to obtain private treatment records in connection with her November 2017 surgery.  If such efforts are unsuccessful, provide the Veteran with an opportunity to secure and submit the records.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and her representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


